Citation Nr: 0634496	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-07 256	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than May 3, 
2000, for the grant of a 10 percent evaluation for residuals 
of a right inguinal hernia repair.

2.  Entitlement to service connection for psychiatric 
disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.

In a February 2002 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky granted entitlement to a 10 percent evaluation for 
residuals of a right inguinal hernia repair, and denied 
entitlement to service connection for psychiatric disability.  
The veteran disagreed with the evaluation assigned the 
residuals of the right inguinal hernia repair, as well as 
with the effective date assigned the increase in evaluation, 
and also disagreed with the denial of service connection for 
psychiatric disability.  He was issued a responsive statement 
of the case in May 2002, and he submitted his substantive 
appeal in June 2002, thereby perfecting his appeal of the 
above-referenced issues to the Board of Veterans' Appeals 
(Board).

In multiple statements filed in connection with his appeal 
for a higher disability rating for the hernia disorder, the 
veteran consistently argued that he was entitled to the 
specific disability evaluation of 30 percent for the 
disorder.  An August 2003 rating decision thereafter granted 
entitlement to a 30 percent evaluation for the referenced 
disability, and informed him that this represented a full 
grant of the benefits sought on appeal as to the increased 
rating portion of his appeal.  

The veteran has not disputed that the August 2003 grant of a 
30 percent evaluation satisfied his appeal as to the 
increased rating issue, and he has not at any point argued 
that he is entitled to an evaluation higher than 30 percent.  
The Board consequently finds that the issue of entitlement to 
an increased disability rating for residuals of a right 
inguinal hernia repair is no longer before the Board.  
Compare AB v. Brown, 6 Vet. App. 35 (1993).

The August 2003 rating decision assigned an effective date of 
March 31, 2003, for the grant of a 30 percent evaluation.  
The veteran has not expressed disagreement with that assigned 
date.  In consequence, the Board will limit its consideration 
of the proper effective date assignable in this case to the 
matter of the effective date assignable for the 10 percent 
evaluation.

In a September 2004 rating decision, the RO in Huntington, 
West Virginia, denied the veteran's claim of entitlement to a 
TDIU.  The veteran submitted his notice of disagreement with 
the decision in October 2004, he was issued a responsive 
statement of the case in December 2004, and he submitted his 
substantive appeal in August 2005.  The RO in Louisville, 
Kentucky has processed the case since the September 2004 
rating action.

The record reflects that the veteran, on his August 2005 VA 
Form 9, requested a hearing before a traveling Veterans Law 
Judge.  In September 2005, he withdrew his request for such a 
hearing.
 
The issues of entitlement to service connection for 
psychiatric disability and of entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a right inguinal 
hernia repair was granted in September 1997, and assigned a 
noncompensable evaluation effective in March 1997.

2.  The veteran appealed the September 1997 rating decision 
to the Board, and in a May 1999 decision, the Board denied 
entitlement to a compensable evaluation for the residuals of 
a right inguinal hernia repair.

3.  Thereafter, private medical records were received on 
September 14, 1999, which contain a June 1999 entry 
documenting examination and treatment for right inguinal 
tenderness; the Board accepts the receipt of the private 
medical records as the date of claim for an increased rating.

4.  It is factually ascertainable that the residuals of the 
veteran's right inguinal hernia repair had increased in 
severity as of November 5, 1998.


CONCLUSION OF LAW

The criteria for an effective date of November 5, 1998, for 
the grant of a 10 percent evaluation for residuals of a right 
inguinal hernia repair have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400(o)(2) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist the veteran

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in a February 2002 correspondence.  While the 
February 2002 correspondence did not specifically address the 
information and evidence needed to substantiate a claim for 
an earlier effective date, the February 2002 rating decision 
from which this appeal originates granted his claim for an 
increased rating, and established an effective date for the 
grant of that increased evaluation; his claim therefore was 
substantiated at that time, and further 38 U.S.C.A. § 5103(a) 
notice regarding earlier effective dates is not required.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In any event, a July 2006 correspondence additionally 
provided him with notice as to the effective date assignable 
in the event of a successful claim for an increased rating.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the Board acknowledges 
the veteran's contention that a VA physician employed at the 
VA Medical Center (VAMC) in Mountain Home, Tennessee once 
told him that he required further right inguinal hernia 
repair.  The veteran is apparently referring to the examiner 
who conducted his July 1997 VA examination at that facility.  
The report of that examination is on file, and the referenced 
VAMC has confirmed the absence of further records for the 
veteran for the period prior to June 2000.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this claim.  
 
Factual background

In March 1997, the veteran filed his claim for service 
connection for residuals of a hernia repair.  Thereafter, and 
following a July 1997 VA examination of the veteran, service 
connection for the residuals of a right inguinal hernia 
repair was granted in a September 1997 rating decision.  The 
disorder was evaluated as noncompensably disabling.

The veteran disagreed with the rating assigned the disorder, 
and appealed the matter to the Board.  He attended a hearing 
before a Veterans Law Judge (formerly referred to as a member 
of the Board) on November 5, 1998.  At that time, he 
testified that the July 1997 VA examiner determined that he 
had an inguinal hernia, and recommended surgical 
intervention.  He also testified that his private physician, 
Dr. C. Moore, also suggested the possibility of surgery.  He 
testified that he did not use any type of support for a 
hernia and that his hernia was reducible with lying down, but 
that the hernia was painful.  

At the November 5, 1998 hearing, the veteran submitted an 
undated statement by Dr. Moore, who indicated that the 
veteran's problem list included a right inguinal hernia, 
status post repair, which had now recurred.

In a May 21, 1999 decision, the Board denied a compensable 
evaluation for the residuals of a right inguinal hernia 
repair.

Thereafter, no further communication was received from the 
veteran or any representative concerning his right inguinal 
hernia repair until May 3, 2000, when he indicated that his 
inguinal hernia had recurred, and was currently supported by 
a truss.

The record shows, however, that received on September 14, 
1999 were private medical records for the veteran covering 
the period from March 1998 to September 1999.  The records 
contain a June 17, 1999 entry indicating that the veteran was 
complaining of right groin pain from an old hernia surgery.  
Physical examination showed right inguinal tenderness.

Received on October 21, 1999 were additional private medical 
records covering the period from September 1998 to September 
1999.  The records show that on March 18, 1999, the veteran 
was issued a hernia truss.  On September 20, 1999, physical 
examination disclosed the presence of a right inguinal 
hernia; Dr. Moore noted that the veteran would require a 
hernia repair in the future.  The treatment reports are 
silent for any reference to the inguinal area prior to March 
18, 1999.

At a July 2000 VA examination, the veteran was noted to have 
a moderately-sized inguinal hernia which was reducible.  He 
was also noted to use a truss for the hernia, with adequate 
support.

In a February 2002 rating decision, the RO granted 
entitlement to a 10 percent evaluation for the residuals of 
right inguinal hernia repair, effective May 3, 2000.

In 2005, VA received records from the Social Security 
Administration (SSA), which included private medical records 
for October 1976 to January 1998.

The veteran argues that the 10 percent evaluation assigned 
the hernia disorder should be made effective to 1997.  He 
argues that the July 1997 VA examiner concluded that a hernia 
was present, and that 38 C.F.R. § 3.157 therefore requires VA 
to accept the date of the examination report as the date of 
the claim for an increased rating.

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  But see Harper v. 
Brown, 10 Vet. App. 125 (1997).  

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1).  The date of receipt of evidence from a private 
physician or a lay person will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2006).

A noncompensable evaluation is warranted for an inguinal 
hernia which not operated but which is remediable, or which 
is small, reducible, or without true hernia protrusion.  A 10 
percent evaluation is assignable for a postoperative inguinal 
hernia which is recurrent, readily reducible, and well 
supported by truss or belt.  38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2006).

Prior to August 2002, a 10 percent evaluation was warranted 
for superficial scars which are poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).  A 10 percent evaluation was appropriate for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).

The Board's May 19, 1999 decision denied entitlement to a 
compensable rating for the residuals of a right inguinal 
hernia repair, thereby resolving the veteran's appeal from 
the September 1997 rating decision which assigned the initial 
noncompensable evaluation for the disorder.
 
Following the May 1999 Board decision, no further 
communication regarding the veteran's hernia disorder was 
received from him or any representative until May 3, 2000.  
However, the record shows that on September 14, 1999, VA 
received private treatment reports documenting examination of 
the veteran for complaints relating to his right inguinal 
hernia repair.  In the Board's opinion, the private medical 
records clearly showed a reasonable possibility of 
entitlement to benefits.  The Board therefore concludes, in 
accordance with 38 C.F.R. § 3.157, that the date of the 
veteran's claim for an increased rating for residuals of a 
right inguinal hernia repair is September 14, 1999.  

The Board notes that the record is devoid of any VA medical 
records for the period between May 1999 and September 14, 
1999 which could constitute an informal claim.  Although the 
veteran argues that the July 1997 VA examination should be 
accepted as the date of his claim, that examination predates 
the May 1999 Board decision, and was in fact considered in 
that Board decision when resolving the veteran's appeal of 
the September 1997 rating decision.  The July 1997 
examination report therefore may not be accepted as an 
informal claim under 38 C.F.R. § 3.157.  The veteran has not 
identified any VA medical treatment for the period between 
May 1999 and September 1999, and there is otherwise no 
indication that the veteran received VA treatment or 
underwent VA examination at any point between May 1999 and 
September 1999.  No private medical records were received 
between May 1999 and September 13, 1999. 

Consequently, the earliest date of claim in the instant case 
following the May 1999 Board decision is September 14, 1999.  
The Board also finds that the evidence of record at the time 
of that claim showed entitlement to an increased rating.

With respect to whether an increase in disability was 
factually ascertainable in the year prior to September 14, 
1999, the pertinent evidence on file between September 1998 
and September 14, 1999 consists of the transcript of the 
veteran's November 5, 1998 testimony, the statement by Dr. 
Moore received on November 5, 1998, and the March 1999, June 
1999 and September 1999 entries in the private medical 
records.  The Board notes that although the November 1998 
transcript of the veteran's hearing and Dr. Moore's statement 
received the same date were considered in the May 1999 Board 
decision, they remain relevant for the purpose of determining 
whether it is factually ascertainable that an increase in 
disability occurred in the year prior to the September 14, 
1999 claim.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  

The November 1998 statement by Dr. Moore indicates that the 
veteran's inguinal hernia had recurred.  The March 18, 1999 
entry indicates that the inguinal hernia was felt to require 
use of a truss.  The June 1999 entry indicates that the 
veteran's inguinal hernia would require repair.  

The Board finds that the November 5, 1998 statement and the 
March 1999 and subsequent treatment reports are consistent 
with the criteria for a 10 percent rating for an inguinal 
hernia, which provide that a 10 percent rating is warranted 
for a postoperative inguinal hernia which is recurrent, 
readily reducible, and well supported by truss or belt.  The 
Board notes that neither the private medical records, nor any 
other evidence on file, reference the veteran's right 
inguinal hernia disorder at any point during the period 
between September 1998 and November 1998.

In short, following the May 21, 1999 Board decision, no 
claim, either formal or informal, for an increased rating was 
filed until September 14, 1999.  It is factually 
ascertainable that the veteran's hernia disorder had 
increased in severity as of November 5, 1998, but not 
earlier.  While that latter date obviously predates that of 
the May 1999 Board decision, it may nevertheless be assigned 
in this case pursuant to Hazan, supra.  The Board therefore 
concludes that the veteran is entitled to an effective date 
of November 5, 1998, for the grant of a 10 percent rating for 
the residuals of right inguinal hernia repair. 


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of November 
5, 1998, for the grant of a 10 percent evaluation for 
residuals of a right inguinal hernia repair is granted.


REMAND

The veteran contends that he is entitled to service 
connection for psychiatric disability.  He also contends that 
his service-connected disorders prevent him from obtaining 
substantially gainful employment.

Turning first to the psychiatric disorder claim, private 
medical records for 1993 to 2004 note that he was 
"stressed" on account of his multiple physical ailments.  
The records show he has been prescribed Xanax.  

In several statements, Dr. C. Moore indicates that the 
veteran has had depression and anxiety for many years.  It is 
not entirely clear whether Dr. Moore believes the veteran has 
a clinically diagnosable depressive or anxiety disorder.

The report of a January 1998 examination performed in 
connection with the veteran's receipt of disability benefits 
from the SSA includes a diagnosis of dysthymic disorder; the 
examiner noted that the veteran had been depressed since the 
time he was required to stop working.

The record as presently constituted suggests that the veteran 
currently has a psychiatric disorder, or at the very least 
signs and symptoms of such a disorder.  The record reflects 
that the RO has not afforded him a VA examination to 
determine whether he has a psychiatric disorder, and, if so, 
whether that disorder is etiologically related to service or 
to service-connected disability.  The Board consequently 
finds that remand of the issue is warranted.

With respect to the claim for a TDIU, the record shows that 
the veteran is currently in receipt of a 40 percent 
evaluation for residuals of a right fourth metacarpal 
fracture; a 30 percent evaluation for residuals of a right 
inguinal hernia repair; and a noncompensable evaluation for 
residuals of the removal of an ingrown right great toenail.  
The combined disability rating for his service-connected 
disorders is 60 percent from March 31, 2003.

Given the further development required with respect to the 
psychiatric disorder claim, the Board finds it would be 
premature to adjudicate the claim for a TDIU at this time.  
See generally, Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

The Board points out, however, that in connection with the 
TDIU claim, the RO scheduled the veteran for a VA examination 
in January 2004.  That examination was conducted by a nurse 
practitioner without review of the claims files.  The 
examiner concluded that the veteran would have difficulty 
finding employment due to the right fourth finger disorder, 
and that the veteran's inguinal hernia caused limits on the 
weight he could lift.  It remains unclear whether the 
veteran's service-connected disorders render him unable to 
obtain or maintain substantially gainful employment.

Under the circumstances, the Board finds that additional VA 
examination of the veteran in connection with the TDIU claim 
would be helpful in the adjudication of the claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the nature, extent and 
etiology of the veteran's claimed 
psychiatric disability.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
With respect to any psychiatric disorder 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e. whether there is 
at least a 50-percent probability) that 
the disorder is etiologically related to 
service, or was caused or chronically 
worsened by the veteran's service-
connected disorders (i.e. right fourth 
metacarpal disorder, right inguinal 
hernia disability, and right great 
toenail disorder).  The examiner should 
also provide an opinion concerning the 
impact of any psychiatric disorder 
identified on the veteran's ability to 
work, to include whether the disorder 
renders him unemployable.  The rationale 
for all opinions expressed should be 
provided.  The claims files should be 
made available to and reviewed by the 
examiner.

2.  The RO should also schedule the 
veteran for a VA general medical 
examination for the purpose of providing 
an opinion as to whether the veteran is 
unable to engage in substantially gainful 
employment due solely to his service-
connected disorders, consistent with his 
education and employment experience, and 
without consideration of his age.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  With respect to the veteran's 
right fourth metacarpal disorder, right 
inguinal hernia disability, and right 
great toenail disorder, the examining 
physician should provide an opinion 
concerning the impact of each of those 
service-connected disabilities on the 
veteran's ability to work, to include 
whether the disability renders him 
unemployable.  The rationale for any 
conclusion should be provided.  The 
veteran's claims files, including a copy 
of this remand, must be made available to 
the examiner for review.

3.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions have been 
conducted and completed in full.  The RO 
should review the examination reports to 
ensure that they are in complete 
compliance with the directives of this 
REMAND.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO should issue a 
supplemental statement of the case, and 
provide the veteran and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).






______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


